OPINION — AG — ** MUNICIPAL LAW — ORDINANCES — STATE LAWS ** (1) MUNICIPAL CHARTER PROVISIONS MAY NOT CONTRAVENE STATE CONSTITUTIONAL PROVISIONS; (2) MUNICIPAL CHARTER PROVISIONS AND ORDINANCES DULY ENACTED BY HOME RULE MUNICIPALITIES SUPERSEDE CONFLICTING STATE STATUTES WHERE SUCH MUNICIPAL ENACTMENTS MATTERS ARE PURELY MUNICIPAL CONCERN; (3) MUNICIPAL CHARTER PROVISIONS AND ORDINANCES DULY ENACTED BY HOME RULE CITIES WHICH CONFLICT WITH GENERAL STATE LAWS ADDRESSING MATTERS OF WIDER STATE INTEREST ARE VOID; (4) DULY ENACTED ORDINANCES OF STATUTORY (NON CHARTERED) MUNICIPALITIES MAY NOT CONFLICT WITH STATE LAWS. (CITIES AND TOWNS, MUNICIPAL GOVERNMENT, ORDINANCES)  CITE: 11 O.S. 13-109 [11-13-109] (FLOYD TAYLOR) ** SEE: OPINION NO. 87-112 (1988) **